Dismissed and Memorandum Opinion filed December 18, 2003








Dismissed and Memorandum Opinion filed December 18,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00880-CV
____________
 
IN THE MATTER OF THE MARRIAGE OF 
ADEL SHESHTAWY and AMAL SHESHTAWY
 
 

 
On
Appeal from the 309th District Court
Harris
County, Texas
Trial
Court Cause No. 00-63348
 
 

M E M O R A N D U M   O
P I N I O N
This is an appeal from the denial of a motion to recuse signed on April 24, 2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant, Adel Sheshtawy,
did not make arrangements to pay for the record.  
On November 10, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant filed no response.




In addition, the filing fee of $125.00 has not been
paid.  No proper affidavit of indigence
was filed with or before the notice of appeal. 
See Tex. R. App. P. 20.1.  Therefore, on October 30, 2003, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  The filing fee has not been
paid, and appellant has not responded to the Court=s order of October 30, 2003.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 37.3(b);
Tex. R. App. P. 42.3(c).  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 18, 2003.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.